Case: 12-40021       Document: 00512101716         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013
                                     No. 12-40021
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GUADALUPE KARR-CORTES, also known as Guadalupe Karr-Cortez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-955-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Guadalupe Karr-Cortes appeals the sentence imposed following his guilty
plea conviction for being an alien found unlawfully present in the United States
following deportation. The district court sentenced Karr-Cortes to a fifty-one
month term of imprisonment to be followed by a three-year term of supervised
release.
       Karr-Cortes argues for the first time on appeal that the sentence was
procedurally and substantively unreasonable because the district court imposed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40021      Document: 00512101716      Page: 2     Date Filed: 01/04/2013

                                   No. 12-40021

a term of supervised release despite the Sentencing Guidelines’ direction that
“ordinarily” no term of supervised release should be imposed if the defendant is
a deportable alien.        Contending that the sentence was procedurally
unreasonable, he asserts that the district court provided no explanation for
imposing a term of supervised release and did not provide him with notice of its
intent to depart from the guidelines range.
      Because he failed to raise this objection to his sentence in the district
court, our review is limited to plain error.                 See United States v.
Dominguez-Alvarado, 695 F.3d 324, 327 (5th Cir. 2012). To show plain error,
Karr-Cortes must show a forfeited error that is clear or obvious and that affects
his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).
If he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      The term of supervision imposed on Karr-Cortes was within the statutory
and guidelines range for his offense of conviction; therefore, it did not trigger a
“departure analysis.” See Dominguez-Alvarado, 695 F.3d at 329. Karr-Cortes’s
contention that the district court was required to give notice of its departure
from the guidelines thus fails. See id.
      Our review of the record reveals that the district court considered relevant
facts that justified the term of supervised release. The addendum to the
presentence report alerted the court to the 2011 amendment to U.S.S.G.
§ 5D1.1(c), and the court considered the information in the presentence report
along with the arguments of the parties as to the need for deterrence and the
protection of the public, both factors relevant to a determination whether to
impose a term of supervised release. See Dominguez-Alvarado, 695 F.3d at 329;
see also United States v. Gomez-Herrera, 523 F.3d 554, 565 (5th Cir. 2008).
Karr-Cortes has not shown that the district court committed reversible plain
error in imposing the supervised release term. See Puckett, 556 U.S. at 135.

                                          2
    Case: 12-40021    Document: 00512101716    Page: 3   Date Filed: 01/04/2013

                                No. 12-40021

      Karr-Cortes’s argument that his sentence of supervised release is
substantively unreasonable is also without merit. Because the supervised
release term was within the guideline range, the court applies a presumption of
reasonableness and infers that the district court considered all pertinent
sentencing considerations in imposing the sentence. See United States v. Mares,
402 F.3d 511, 519 (5th Cir. 2005). Karr-Cortes has not demonstrated, under the
applicable plain error standard, that his sentence was substantively
unreasonable. Puckett, 556 U.S. at 135.
      The sentence is AFFIRMED.




                                      3